AO 245B (CASDRev. 02/18) Judgment in a Criminal Case                                                                    FILED
                                                                                                                        NOV 1 6 2018 .·
                                       UNITED STATES DISTRICT Co

              UNITED STATES OF AMERICA
                                  v.
          IRVING TERAN-DE LOS SANTOS (1)
                                                                                Case Number:         3: 18-CR-02411-JM

                                                                             Debra Ann Diiorio
                                                                             Defendant's Attorney
REGISTRATION NO.                  68697-298
D -
THE DEFENDANT:
IZI pleaded guilty to count(s)               One of the Information.
D was found guilty on count(s)
     after a plea ofnot guilty

Accordingly, the defendant is a4judged guilty of such count(s), which involve the following offense(s):

    ritle and Section I Nature of Offense                                                                  Count
    8:1326 - Removed Alien Found In The United States {Felony)                                             1




     The defendant is sentenced as provided in pages 2 through                         2            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
D The defendant has been found not guilty on count(s)
D Count(s)                                                          are            dismissed on the motion of the United States.

IZ! Assessment:      $100.00, WAIVED.


      NT A Assessment*: $
D
      *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
IZI No fine                      D Forfeiture pursuant to order filed                                                     , included herein.
       IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant's economic circumstances.

                                                                             October 26. 2018
                                                                             Date of Imposition of Sentence




                                                                                                                           3:18-CR-02411-JM
AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case

DEFENDANT:                IRVING TERAN-DE LOS SANTOS (1)                                           Judgment - Page 2 of2
CASE NUMBER:              3:18-CR-02411-JM

                                                   IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 Time Served.




 D     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 D     The court makes the following recommendations to the Bureau of Prisons:




 D     The defendant is remanded to the custody of the United States Marshal.

 D     The defendant shall surrender to the United States Marshal for this district:
       D at                                 A.M.
       D     as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 D
       Prisons:
       D     on or before
       D     as notified by the United States Marshal.
       D     as notified by the Probation or Pretrial Services Office.

                                                       RETURN
 I have executed this judgment as follows:

       Defendant delivered on


 at   ~~~~~~~~~~~-
                                          , with a certified copy of this judgment.


                                                                 UNITED STATES MARSHAL



                                     By                    DEPUTY UNITED STATES MARSHAL



                                                                                                   3:18-CR-02411-JM
